MEMORANDUM **
Tyrrall Farrow Cannon, a California state prisoner, appeals pro se from the district court’s order denying his application to proceed in forma pauperis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion by denying Cannon’s application, because Cannon failed to timely submit the six-month trust fund prisoner account statement despite receiving an extension of time, and submitted only a partially completed application. See 28 U.S.C. § 1915(a); United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (per curiam) (holding that a claim of poverty under 28 U.S.C. § 1915 must be supported by an affidavit stating the relevant facts with “some particularity, definiteness, and certainty”); Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir.2000) (“[Pjrisoner-plaintiffs seeking to proceed in forma pauperis [must] submit a certified copy of their prisoner trust fund account statement for the previous six months.”).
Cannon’s pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.